ON MOTION FOR REHEARING.
Since announcing the foregoing opinion, we hiave been induced — because of a motion for rehearing filed by plaintiff ;s learned counsel — to give the case a more extended investigation, and after a careful review of numerous authorities, some of which are cited by counsel and many others disclosed by our own research, we yet feel constrained to adhere to the position we have already taken. The defense here, it must be admitted, is rather technical than meritorious. But sureties are entitled to technical defenses; they are favorites of the law, As often declared they will not be held to answer for anything, or in any manner, except as they specifically agreed. If sureties enter into an agreement in the nature of a promissory note or mere simple contract in writing, they cannot be *284held on a deed or specialty created through án unauthorized alteration of the instrument they signed.
Plaintiff’s counsel again insists that the alteration of a written' instrument will not discharge the non-consenting surety unless such change was made after delivery to the obligee or by his knowledge or privity. As applied to this case, it seems to be contended, that if Naurath, the principal, changed the nature of the writing after it had been signed by the sureties, and without their knowledge or consent, then such altera-, tion was no defense unless such change was made after delivery to the brewing company, or was made with its knowledge or consent.
Such is not the law of this state. We find some decisions in other- jurisdictions that so hold. These cases so declare on the ground that it is a mere spoliation by a stranger; that, as between the surety obligor and the party to whom the promise is made, the principal is a mere stranger to the contract and for whose alteration or mutilation of the instrument the obligee is not responsible, and that he may recover on the instrument as it stood without change. The strongest case of this character, which we have been able to find, is that of Fullerton v. Sturgis, 4 Ohio St. (N. S.) 529. But, as already said, the courts in this state make no such distinction and hold the surety discharged whether the alteration be made by the principal while the paper remains in his hands or by the obligee or payee after delivery. Britton v. Dierker, 46 Mo. 591; Trigg v. Taylor, 27 Mo. 245; Ivory v. Micheal, 33 Mo. 398; Capital Bank v. Armstrong, 62 Mo. 59; Robinson v. Berryman, 22 Mo. App. 510; 2 Brandt on Suretyship and Guaranty [2 Ed.], sec. 388; Baylies on Sureties and Guarantors, sec. 17, ch. 12; Morrison v. Garth, 78 Mo. 434; State v. McGonigle, 101 Mo. 353, and Kingston Bank v. Bosserman, 52 Mo. App. 269, in no *285way disturb the ruling in the foregoing eases. The exact point we have here was not then before the court. The cases, in so far as the facts agree, are in entire harmony. The most that can be said of the McG'onigle case is that the court intimated that if the principal in the bond had himself erased the name of one of the sureties and substituted that of another without the knowledge of the obligee (and also without the knowledge or consent of the other sureties), then the sureties should not be discharged. This was not the case in hand, and the remark so made by the learned judge who wrote the opinion may be regarded as mere dictum. But, admitting it to be the law (and we have no disposition to question it) and yet we are not shaken in our opinion of the law of this case. When a party signs a writing obligatory as one of a number of sureties for another and gives it into the hands of the principal, such principal, with the paper in charge, is clothed with apparent authority to do all things necessary to complete the instrument and get thereon the necessary sureties; and hence anything that he may do within the apparent limits of his agency may, as between parties equally innocent, be held as binding.
But this does not cover the case at bar. These defendants signed a perfect and completed instrument and gave it into the hands of Naurath the principal. It was not a writing under seal, but the principal or this plaintiff altered the paper so as to make it a sealed instrument. He had authority to present this instrument to the brewing company, and none other. He was not authorized to commit 'forgery by changing it in form and substance.
What was said in Bank v. Sears, 4 Gray, 95 is pertinent here. • That was a suit against a surety on a note altered by raising it in amount, and the court says: “The position assumed by the plaintiffs, that the *286sureties, by permitting their principal to take the note to the bank to be discounted, gave confidence to him, and must suffer for his misconduct in altering the note, is untenable. The principle sought to be applied is not applicable to this case. The sureties assume a certain definite obligation, the extent of which is clearly and fully stated in the writing they sign. To that extent they give confidence and credit to the principal, but no further. * * * The party receiving a note gives the confidence and trust to the party from whom he receives it.”
“Sureties must be permitted to remain in precisely the situation they have placed themselves.” Smith v. United States, 2 Wall. 235. See, also, State v. Craig, 58 Iowa, 240.
The motion for rehearing is overruled.